Citation Nr: 1529052	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-06 570	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, including receipt of a Combat Infantry Badge and Vietnam Campaign Medal with 60 device for service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2015, the Board remanded the issue for additional development. 


FINDING OF FACT

On June 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of his appeal concerning entitlement to service connection for OSA.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to the issue of entitlement to service connection for OSA, to include as secondary to service-connected PTSD.  See the Veteran's May 2015 statement, received in June 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for OSA, to include as secondary to service-connected PTSD, is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


